Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to application filed on 12/06/2021, claims 1-21 are pending in the application for examination.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “an access-counting memory” is unclear in context and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner is unclear in the meaning of “an access-counting memory” and asks for clarification of the this limitation. However, according to applicant’s specification, Examiner will interpret this term as “remote memory” (see spec. section 0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-12, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 2020/0310993 A1, in view of Volpe et al., US 10,810,133 B1.
Regarding claims 1, 11 and 18, Kumar teaches a method of operation within a computing system, the method comprising: 
relocating memory pages from an operating memory to an access-counting memory (abstract; The migration circuitry causes the transfer of data between the processor memory circuitry and the accelerator memory circuitry in each of the plurality of accelerator circuits and Fig.4 and section 0054; a page is migrated from processor memory circuitry 130 to accelerator memory circuitry 180), including updating one or more page tables such that virtual addresses corresponding to the memory pages are re-mapped from first physical addresses that resolve to the operating memory to second physical addresses that resolve the access-counting memory (section 0050; updating the virtual address mapping in the system page table with the requested permission to refer to the physical address in the processor memory circuitry and returns a page request response back to the accelerator unit; section 0055; The accelerator unit driver 420 communicates a request to the O/S to update the processor page table circuitry 430); and selectively relocating one or more of the memory pages from the access-counting memory to the operating memory based on the access statistics (Fig.5 and section 0057-0058; the accelerator unit driver 420 may force the reverse migration of the page from the accelerator memory circuitry 180 to the device memory circuitry 130 as needed; abstract; the migration circuitry migrates and evicts data to/from accelerator memory circuitry based on statistical information associated with accesses to at least one of: processor memory circuitry or accelerator memory circuitry in one or more peer accelerator circuits). 
Kumar does not clearly teach after relocating the memory pages, counting accesses to the memory pages within the access-counting memory over a first time interval to accrue access statistics indicative of respective numbers of access directed individual ones of the memory pages.
However, volpe teaches after relocating the memory pages (col.21, lines 29-36; the memory controller 610 may determine that a particular block of the storage class memory 612 is being written too frequently. In this example, the memory controller 610 can migrate the data in the block to a different block, and change the address translation in the page table so that the machine physical address mapped to the old block now maps to the new block), counting accesses to the memory pages within the access-counting memory over a first time interval to accrue access statistics indicative of respective numbers of access directed individual ones of the memory pages (col.22,  lines 4-6; identifying blocks that are being written to excessively (e.g., more than a threshold amount within a certain period of time); col.26,lines 7-12; The write count 716 can be used to track the number of times that the memory physical block number 702 has been written to. The write count 716 is thus incremented only when the transaction for which an address is being translated is a write transaction. In various implementations, the write count 716 can be sent to a statistics log)
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Volpe into Kumar's memory system such as after relocating the memory pages, counting accesses to the memory pages within the access-counting memory over a first time interval to accrue access statistics indicative of respective numbers of access directed individual ones of the memory pages because distributing erasures and re-writes can reduce the possibility that a single block should fail due to undergoing a high concentration of program cycles (col.3, lines 29-35 of Volpe).
For claim 11, Kumar further teaches a first interface to be coupled to a processing unit and, via the processing unit, to an operating memory (Fig.2 and section 0049-0055); a second interface to be coupled to an access-counting memory (Fig.2; processor MMU circuitry is coupled to the accelerator unit).
For claim 18, Kumar further teaches a processing unit; an operating memory; an access-counting memory (Fig.2 and section 0049-0055).

Regarding claims 2 and 12, Kumar teaches the access-counting memory is characterized by a higher access latency than the operating memory such that relocating the memory pages from the operating memory to the access-counting memory comprises increasing access latency with respect to the memory pages (section 0027;  pages may be transferred between the accelerator memory circuitry and the processor memory circuitry based on the circuitry (e.g., accelerator circuitry or processor circuitry) generating the memory accesses, thereby improving the performance of the system by reducing latency attributable to actual physical memory access).
  
Regarding claims 3 and 19, Kumar teaches the computing system comprises a server computer in which both the operating memory and the access-counting memory reside (Fig.4, it is taught as system 400 which includes processor memory circuitry and accelerator memory circuitry), and wherein the access-counting memory is accessed via a cache-coherent interface between a processor of the server computer and a control component coupled to the access-counting memory (section 0057; For a coherently attached accelerator unit 140, the accelerator unit driver 420 may request the O/S memory manager to update the virtual address mapping in the processor page table circuitry 430 to the physical address of the migrated page in accelerator memory circuitry 180. Both the processor page table circuitry 430 and the accelerator page table include READ/WRITE mappings to the page in the accelerator memory circuitry 180, thereby enabling coherent access across the CPU and the accelerator unit 140).  

Regarding claims 4 and 20, Kumar teaches the computing system comprises first and second server computers and wherein the operating memory is disposed within the first server computer and at least a portion of the access-counting memory is disposed within the second server computer and accessed by the first server computer via a memory-semantic interconnect fabric coupled between the first and second server computers (Fig.6; a network interface 670 used to communicatively couple the processor-based device 600 to one or more external devices (e.g., a cloud-based server) 690 via one or more networks 680). 
 
Regarding claims 7 and 15, Kumar teaches further comprising, prior to selectively relocating one or more of the memory pages from the access-counting memory to the operating memory based on the access statistics (Fig.5 and section 0057-0058; the accelerator unit driver 420 may force the reverse migration of the page from the accelerator memory circuitry 180 to the device memory circuitry 130 as needed; abstract; the migration circuitry migrates and evicts data to/from accelerator memory circuitry based on statistical information associated with accesses to at least one of: processor memory circuitry or accelerator memory circuitry in one or more peer accelerator circuits), adjusting the access statistics based on historical access-count information Atty. Docket No. 11063US02-32-obtained in a time interval prior to the first time interval (section 0201; The migration circuitry migrates and evicts pages to/from accelerator memory circuitry based on statistical information collected by the physical-to-virtual address translation circuitry. Thus, the processor memory circuitry and accelerator memory circuitry may be dynamically allocated to advantageously minimize system latency attributable to data access operations). 
 
Regarding claims 8 and 16, Kumar teaches further comprising, prior to relocating pages from the operating memory to the access-counting memory, identifying the memory pages within the operating memory based in part on at least one of the following: state of a respective accessed bit/not-accessed bit maintained within a page table entry for each of the pages within operating memory (section 0042; the accelerator page table (A-PT) may include information and/or data, such as metadata, to identify such transformed pages. Transformed pages may only be accessed by accelerator unit devices, in such embodiments, the pages may not be accessed by the processor circuitry 110); or a process identifier value associating the memory pages within the operating memory with a process execution within the computing system.  

Regarding claims 10 and 21, Kumar teaches the access-counting memory and operating memory comprise respective sets of dynamic random access memory components (section 0038;  In embodiments the processor memory circuitry 130, may include any number and/or combination of static random access memory (SRAM) and/or dynamic random access memory (DRAM)).
  
				Allowable Subject Matter
Claims 5-6, 9, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the access-counting memory comprises a dynamic random access memory (DRAM) installation and a counter memory, and wherein counting accesses to the memory pages within the access-counting memory over the first time interval comprises, for each access to one of the memory pages within the access-counting memory, addressing the counter memory with a corresponding one of the second physical addresses to read out a count value corresponding to the one of the memory pages, adjusting the count value and writing the adjusted count value back to the counter memory in combination with the other claimed limitations as described in the claims 5 and 13 (claim 6 and 14 are depended on claims 5 and 13 respectively).  

The limitations not found in the prior art of record include relocating the memory pages from the operating memory to the access-counting memory comprises selecting, as the memory pages in a first memory migration cycle, a first set of memory pages within the operating memory, the method further comprising, after the first time interval transpires, selecting a second set of memory pages within the operating memory, relocating the second set of memory pages from the operating memory to the access-counting memory and, after relocating the second set of memory pages to the access-counting memory, counting accesses to the second set of memory pages over a second time interval to accrue additional access statistics in combination with the other claimed limitations as described in the claims 9 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Partap Singh Rana et al., US 2018/0373641 A1 teaches a system includes at least first and second processors and first and second memories. The first processor maintains a request log with entries identifying requests that have been made to pages stored in the second memory. The first processor generates an indication for the second processor to process the request log when the number of entries in the request log reaches a programmable threshold. The second processor dynamically adjusts the programmable threshold based on one or more first conditions. The second processor also processes the request log responsive to detecting the indication. Additionally, the second processor determines whether to migrate pages from the second memory to the first memory based on one or more second conditions.
                      
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133